Case 7:19-cv-00643-NKM-JCH Document 11 Filed 02/03/20 Page 1 of 8 Pageid#: 50
                                                                                                          C&E' ,
                                                                                                               k;C.
                                                                                                               v  ,
                                                                                                                  ;
                                                                                                                  .-
                                                                                                                  --p.
                                                                                                                     !(.sj-
                                                                                                                AT        :u s ojsy
                                                                                                                                 POANO''              ' &
      ForClerk'sOflsceUsc                                                                     ...- -v.wi''J!<.i .. .?,' t.'.;'e-%
                                                                                                                                -, '.   ..Ke.nv   a
                                                                                              '
                                                                                              . (  ./t--.!
                                                                                                  .$     . ,  . . . =,.,..,.; F    -I.
                                                                                                                                      LEB   :.g,v',
                                                                                                                                          ., s
     Judge             Rec'd                                                                  )j.t:z'! ..:L        -t ..#   .J' (1)...'
                                                                                                                                      ,'... .h'f;
                                                                                                                                                #
      M                                                                                                                           û3 2922
                                                          IN THE UNITED STATES DISTRICT                         x t c' oo y clzax
                                                                                                               ay:
                                                          CO URT FO R THE W ESTERN DISTICT           .        m -            .
                                                          O F V IRG INIA                           ;.
                                                                                                   .
                                                                                                   .
                                                                                                    )
                                                                                                    -,2
                                                                                                      ''.. -:(9.
                                                                                                               J,.                   .    r'
                                                                                                                                           ,h:'
                                                                                                                                              ,.      '
                                                                                                                           .j
                                                                                                                   !.,;1.::,.,) k-..,;,

          ForusebyinmatesfilingacomplaintunderCI
                                               VILRIGHTS ACT,42U.S.C.:1983

 t
 altûr:t
       r
       ).p '
           t-t.Stïtptltj                                                                  jûjl
                                                                                             -
                                                                                             /
                                                                                             z-yj
          Plaintifffullnam e                                                                        lnmate No.

          V.                                                             clvluAcrloNNo. 7:12m,00643
                                                                T

          D     tJ(4,
                   -
                    .
                           .
                                  .
                                      .-
                                           '''
                                             l t).I?I ) ' kjU'$
                                                 .

                                                     --   .
                                                                    N
                                                              /**.' --'
                                                                      *-.'
                                                                        .
                                                                             **
                                                                         - .;- '
                                                                               ('
                                                                                Vt '
                                                                                   J' ï.                                    -                      - ---
     x.
              efe
                -rhdéntts)ful
                           p
                             lnàmet
                                %
                                  s)
 '
          (LCi
             //
              -
              '-                 j
                                 ;
                                 é
                                 p'
                                  (y':
                                     P /'
                                        -1
                                         !?'

***************************A*******@***********************H **************************************************



                  ACurrent'tacilityandaddress:unabtzt
                       .                            -c'cttottolpkrl/kx ot,â
                   B W here did this action take place?
                       .                                                                 k                    '            i             r-'-
                   C . Have you begun an action in state orfederalcoud dealing w i
                                                                                 th the sam :
                      facts involved in this com plaint?

                                           Yes                      No

                               lfyouranswertoA isYes,answerthefollowinj:                                                                       .
                                  1:-Ccud: szf
                                             ),
                                              .     - j-D !
                                              k .'L ,     5
                                                          ,%.kLè-   -
                                                                                -            .?#
                                                                                               '.p tg.        .-                  .o :
                                                                                                                                     j. ..
                                                                                                                                         -
                                                                                                                                         s.
                                                                                                                                          -.
                                                                                                                                          )(jx.yg .
                                            CaseNumber:'tI
                                                         'l@C'
                                                             >t(?1)(2tI,
                                                                       '
                                                                       ?b
                   D. Have you filed any grievances regarding the facts ofthis com plaint?
                                       Yes                          No
                           .
                               1. Ifyoklranswerié Yes,indicate the result:
                       ( rt /
                            14, / œ'
                                  -..H-v m                                           rlzul c)t '                                                           @

                           2. I
                              fyouransweris No,indicate w hy:
Case 7:19-cv-00643-NKM-JCH Document 11 Filed 02/03/20 Page 2 of 8 Pageid#: 51




           E. StatementofClaimls):Statebrieflythefactsinthiscomplaint.Describewhat
              actionts)éachdefendanttookinviolationofyourfederalrightsandincludethe
               relevantdates and places.Do notgive any legalargum ents orcite any cases
               orstatutes.Ifnecessary,youm:yattachadditionalpagets).PleaseWrite                      '
               Iegibly.                                                                 .


         4Cl
           atm#1-Supporti
                        ngFacts-Bri
                                  efl
                                    ytèlyourstorywithoutci
                                                         tingcasesorI
                                                                    aw:
           iq f-r'v/-p o 2).     6,g,?kzryztylr
                                              lofpx-crrtysjow
          U/(&>llbnallf>l
                        qt-(,$% o/kc
                                   '@?'1,l-
                                          kl'
                                            yn/'tlffk(;.
                                                       zscz'
                                                           u
                                                           ,
                                                           pl'
                                                             f- onf
               j s l.j
              ''                       ,gr
                                         é.
                                          ,
                                          ;
                                          a          .
                                                     g         s x'      .'
                                                                          j (gj
                                                                              '.
                       J,
                       .

          Claim #2 - Su
                      'p-portih-g'Fact:.- Brieflytellyourstörywithoutcitink'
                                                                           t;àXbé-t
                                                                                  J-
                                                                                   '
                                                                                   KITW.
                                                                                       '
          tlf-f'icct
                   c û;&Q'
                         ,h& p (tqttlav izht, -117:4, (k,                              etz/'f(3r?
          it
          .
           'c. l- (hr,
                     5nv m kttf-    J .           è )+
         A?krptutpt/ /% (tt r' a.t.k lqi > $6ys , yw cgygj.
               -
                                  ,




          State what(éliefyouseekfrom the Coud.Make no Iegalargumentsand cite no
          casesorstatutes.                            '
                    t)           qlo     l t +h0'c 4
                                                   -?)
       G. Ifthiscasegoestotrialdoyourequestatrialbyjtll
                                                      -y? Yes                         No
          IfIam released ortransferred,Iunderstand itis n1y responsibilityto im m ediately
          nptifythe cpkld in writinn ofanychange ofaddressafterlhave been released qr--
          transferred ormy case m ay be dism issed.                              ..,-' '--




      VE FICATIO :
       1, 'Nf''
              6            R-
                           .'.    J').
                                     /'/1               ,statethatIamthepl
                                                                         ainti
                                                                             ffinthisactionandI
       know the contentofthe ab6ve com plaint'
                                             ,thatitis true ofmy own knowledge,exteptas tö those
       matters thatare stated to be based on informati
                                                     on and belief,and asto those matters,1believe
      them to be true.lfurthbrstate thatlbelieve the factualassertation: are sufticientto supporta
      claim ofviolationofconsti
                              tutionalrights.Further,Iver'
                                                         fy thatIam aware öfthe provisions set
      fodhin28 U.S.C.j1915.thatprohibitaninmatefrom filing acivilactionorappeal,ifthe prisoner
      has,onthree ornhore occasions,while incarcerated broughtan actionorappealin federalcout  't
      thati
          s dism i
                 ssed on thegrounds thatitwas fri
                                                volous,malicious,orfailed to state a cl
                                                                                      aim upon
      whichreliefmay;
                    bB granted,unlessthe prisoneris imminentdangerofseriousphysicalinjury.I
      understand thatifthis compl  ainti
                                       s dism i
                                              ssed onany ofthe above grounds,Imay be prohibited
      from filing anyfuture actionswithoutthe pre-paymentofthe filing fees. decl
                                                                               are underpenalty of
      Perjtlrytheforeg6ihg tobe trueand correct.                                            --
      oATEo:j-3e
              '''VC                         sl
                                             oxAwas:              ,
                                                                  / '
    Case 7:19-cv-00643-NKM-JCH Document 11 Filed 02/03/20 Page 3 of 8 Pageid#: 52




               tam #--i                        'k.i.                                                .




                     o,
                      /)(3ci
                           '
                           lkrt)l-Vaît %
                                       (
                                       9Lly.3924 I th-l
                                                      dz-
                                                        z
                                                        qos-ztbo-tj.
               tqarrôts:zt.
                          j anrd'-fhltt
                           -
                             z'y
                               s
                               cZ?-
                                  CJ ktrixt
                                          -lly bb-olf
                                                    ',tx,c
                                                       -




           f/
            o:tl
               haaq CT w
                       -//as :/$/ul4 4c ljuaj -tllt   t
                                                      zjjt/
               i
               ét-ltt-cz.
                        u
                        /'
                         zt,/
                            - ttlu/
                                  -cz
                                    tf-mtrt./lL: '
                                                 Y10'4-l-r
                                                         lzoa bc
               1-,
                 - Itk,
                      o .--kûti-lnmè'kr
                                      xq t?i V 'è 83tt//-P,S
           4 > 't
                hAtL- fkzt
                         -l
                          q'
                           1.
                            1
                            .T ,151
                                  4.Q c.
                                       y ..1
                                           ,/% kY&ûfrl.
                                                      h
                                                      rtjki
       l
       Ztaotot ktza.
                   z,t
                     '
                     TTkt-
                         oc- t:t/1117
                                    44hv'
                                        A't
                                          ,
                                          tt,
                                            p'/
                                              'e
                                               àt
                                                -
           ,?r ld o cck,
                       c h'
                          s tT)?l-
                                 s la rnk f
                                          u s' czzs
       7                                                                            '


                                                            n f.t,-ts.,s.kj
               ,

           -
               t-vl
               -
                  vu 1+-(tv
                          .-ékr/tq ,tt-k
                                       ctlj.wtlq.
                                                ût'l'laT.-x-,
       .
           v
           l
           ct4t-/
                . .r
                   zt-clo
                        - t:'
                            kt- /'>-c- r)
                                        cy-/r,
                                             '
                                             2 v-u -10,p-)h'(
                                                            :-p'1-:.
           fliytr knpzl (),nl/ h't, Oslhb (Sw,J 1     a14.(-
                                                           /.-./é5
                                                                 kprzl
                                                                     q m(   j           .



           utya, aor? s kgs tqtcza-      qcc/,rc pw l  c c,- ccu?-1t)
             t@.fz.?j aoj;+,t, t?zoj  -j-. (j- v.pzy-.ug
                                                   -   -utxp/
                                                           ..    ag-rx-ki,ltcl
           f'
            à Flûttzta I
                       W Ortm li
                               rlruûl(
                                     '
                                     j (z1plptacj Rj   aJ2 X ok ql'.r
                  ( .ty:e k-cczt/c f- o p,ts: r (z-.  é,                .




           I-'
             Ju
              'n'
                -
                '
                te
                 *#,
                   d
                   -
                   :'
                    :
                    !-                             -,

                      Ol
                       1 Or' cJ'
                               AV
                                ' Yoq.)t/)X-)î I (/-v4 Y /IV' '     -



                   zkeo o-c?drtc-/-u--c-ark?- + -y.*, o, lozsl,cck
                                                                 .
                                                                 -/
                                                                  ''t)
                                                                     /-)
       '
       q   -




       ctl-tz--.
       k        -lclz> r
                       j (kàu)
                             q aiaz-
                                   t tzuk
                                           -




                                        otk...tt ('(J7-1-84 if'
           .                           .


       l
       t
       'tgfz
           tjjk
              y c.-J.ctf-
                        t-orc/
                             oc'-fl'
                                   k,-J'
                                       rtco-
                                           jt
                                            ,
                                            -z.
                                              '(yz
                                                 .-jzn-u-j   ,
           !
           tAt.--'
                 b-(
                   f-).
                      i
                      .
                      Ci>                      tJé,'ci-t.ut/l
                                                            tn/
                                                              - t/7rtor tll
                                                                          tljwllx f.'tfv    -
                                                                                                ,

       '.=-a;-'
              t).ht)'z(lzma rlnzjr--/ltr/f
                     - .                 ciût-vz/ O-k)Zwt
                                                        ' .SV k
                                                              Y.
       cua) k.
       *     S'i
               lO n:> t'lrtz- c î           ?tt'&a) -)
                                 o-tso'n -()s
                                   -                 -p . tirh              .. -.



,      1
       frk,ék;T tzlco-ipuly'
                           ),/,t
                               .
                               > /
                               -    ., .h, os 0,
                                               '
                                                     ézt
                                                       l1 ùo'/q rt?-ytûf-.'
                                                                .
                                                                          cl
'
,                   Case 7:19-cv-00643-NKM-JCH Document 11 Filed 02/03/20 Page 4 of 8 Pageid#: 53
                                            .
                                                        '




                    Y7
                     ')J'
                     1  ,
                        A ol  c,
                               -
                               (x)n, tsJcvq (A. kc2(1.uk
                                                       p
                                                       .-.--t$xo-t/---r,L)
                                                                         LTovaJû
                    '


                         s/t
                            o
                            u
                             j
                             .
                             l  on    .
                                      J-
                                       1,
                                        qt,4t/
                                             tt
                                              z;c cp - r
                                                       -tl t
                                                           z   /uttpys' r
                                                                         .


                                                                         o./4)   '
                                                                                 x

                                    -                                                .-



                    d; .S ciz
                            o---a.
                                 - k-A
                                    .l. Cz
                                         -(&f


                                                                                          %
                                                .




                                                                             '
                                                            .                                 '
                .                       .




                                                                                                                  '
                                                                                                          .


                                                                                                              e
            .




                '
        .




                                                                                                  .


                                                                     '
    .                   .


                                '
                                                    j
                                                                ei
                                                                                                              .




                                                                                                              *
                                                                                                      .




                                                                                                                      f
    Case 7:19-cv-00643-NKM-JCH Document 11 Filed 02/03/20 Page 5 of 8 Pageid#: 54



              '
          '
                  '                 cï'-k :u    o-tkLzkyatr-l-fuj-v-7k.
                                             - --
                                                                      k-1e
                                                                         .-.
                                                                           aH7(t
                                                                               l,%-
                                                                                  .-ï:-z
                                               1
                                               -.
                                                L
                                                tt?-Ly-tl
                                                        a-%.
                                                           b.
                                                            ;
                                                            .
                         )                    (u)'
                                                 -
                                                 c+
                                                  qx
                                                   'o-é 'ù
                                                         te S7'Aa.-
                                                                  ex?
                                                                    .-r
                                                                      s.
                                                                       *-
                                         as : c.
                                               ï
                                               w d.-ouc tzflkokktx
                                              .- -               -l-plcishtn4m #
                                                                                                             *
     .
                                                                           >


                                 og
                                  -k.f
                                     .
                                     n
                                     - lteo.
                                           kas. 't
                                                 -
                                                 .
                                                 q.-i
                                                    -kxtgxgv 'rzt/
                                                                 .
                                                                 t.
                                                                  ss-
                                                                    ycsil
                                                                        .
                                                                        '
                                                                        -
                                                                        c,znL-
                                                                             j
-
                                                                  ta-%..
                                                                       ? tté-kvylnksqxalakvt o .'
                                                                                                c-
                                                                                                 ec
         l                                  .                          - '
                                 l(
                                  k(bkil t-
                                          .
                                          t
                                          -mc
                                          i ,
                                            -.
                                             k
                                             -<ksl
                                                 - tu.
                                                     t
                                                     al-
                                                       u-
                                                        coLoat
                                                             .
                                                             i
                                                             .--a-
                                                                 kt
                                                                  r,
                                                                   ct
                                                                    ss-.
                                                                       '-cb
                                                                       l
                                                                  t
                                                                  làe.
                                                                     /jccmgt
                                                                           -
                                                                           o,
                                                                            's.
                                                                              #Ls-p-o-
                                                                                     cxss-
                                                                                         r-
                                                                                          g
                                                                  ojs s c               -
                                                                                            g.f
                                                                                              t.
                                                                                               z.u-sj-
                                                                                                     s-km-

                          @j                  .      ,

                                                           . , -    $ ..,., ,
                                                                       .   .-
                                                                             . ..#.           -

                                                                                                                    '
                         --                                 Cn
                                                             -
                                                             t-c
                                                               kût
                                                                 z
                                                                 '
                                                                 s-t.zac-é.)
                  ileticj: %eckco D
                         -               -                t
                                                          'fse-
                                                          -   tjss-
                                                                  ct Gy.
                                                                       //s p-j--s.
                                                                                 tz-
                                                                                   oluj-.f
                                                     t-ke 8f(.e f
                                                              . ?i'      jirzu-
                                                                  djg p-ee    u ..-z--
                                                                                    .cuê mu em''
                                                      (Lkn .        clLock.

         ..@
           'fd
             kil
               -l
                'e-k'ozu-k '
                           sui.
                              çc,cc.
                                   %q.càak
                                         -
                                         ,
                                         vvotss--
                                                u
                                                fv-
                                                  c..
                                                    fscc'j-i
                                                           o-
                                                            ssoces-sl
                      Sqxctckl
                             -aiu%-tzf-s-fzuD-k
                             -                .œtr-usm-en1 wl
                                                            'll-qn-t-k-e-
                                                                        %lvg-'lklm.
                                                                                  ct,
           Ei$.k pcz Voljexxsctbeinj
                                   ,
                                   j
                                   -ce.
                                     -,
                                      kqlhcv4.
                                             -l ttqrakcsjc--î-
                                                             b-
                                                              rz-f
                                                                 :
                                                                 fp.
                                                                   skcr
         Ifnsuneq.  sJ sqxuckisko.-ocsl   swcz p'a-ccassmen.tsp asec-o-t,.(y.
                                                                   -
                                                                                .



          Q-set
              .tqç mexa eckska.l
                               vusèj
                                   -.
                                    j-
                                     ewc-cfzu.koazvto ,.  l
                                                          -te sqif.ttcck8:-c
         Io c. (q$t,
                   '
                   ) zs/c-sr-vz.                                                                     -




                                                                                                         20-L oîq
                                                                                                         -
'                                                                                             .       ;
            Case 7:19-cv-00643-NKM-JCH Document 11 Filed 02/03/20 Page 6 of 8 Pageid#: 55


                                                                                                                                 *
                                                                                                                    ,,




               -   tQ- ''m l
                         --   =   t-    -        ne-$l v.f)egt Tpuc---s-e-cxs e7 l'4h'(,
                                   ktt-:..-.-frluI
                                                 -                                -                             .

    .

                                                tj-
                                                  ,
                                                  yt,u,s.t-y:,r
                                                              sq0ttq-/ë,
                                                                       )
                         ô)             '
                                        t/
                                         -t-
                                           etaztieo c
                                                    ,
                                                    z7 -
                                                       1te---zehaoavrl.
                                                                      zneo-
                                                                          i-                                                     -
                                                          e) oc (oqlzs-ktvtl g-ur
                                                c.s : c-ci-                     nLxkryvoq,
                                                                                         l-       .- -




                                   (àflc.cc--t- c,
                                            -
                                                 lfo-s1
                                                      - lzfet
                                                            mcv.egtr
                                                                   mêq,
                                                                      cuàpect
                                                                            xcatlcool
                                                                     (LPAQulfvo. çamwtctflwcbxt
                                                                              '
                                                                                      -



                                                                     Com i
                                                                         '?lktfstcnicfl(Gk
                                                                                         ql'l-CCX CJ%
                                                                     Z-IPP-L
                                                                           -NJ-C-,-
                                                                                  S-
                                                                                   G---,csezlecep kz
                                                                      %k.ol(cep                   .




                                    ï.lcef /'
                                            Nl':kcctztusl
                                                     .
                                                     .       -
                                                                       v-
                                                                        ttksl-t
                                                                              o.
                                                                               wukoo,
                                                                                    .nwv.k-.
                                                                                           ol
                                                                                            '
                                                                                            #q
                                                                      ksne-gfàwhkvlt-cs
                                                                                      vss-r-ïsktctvl-.assaltt/p
                                                                                                          - .




                                                                      d       xk-tjqne-o-
                                                                       flteumnt         l
                                                                                        sl-c,c                  -

        '

                   '                                             ,
                                                                      ll)c.qnl-Vlt
                                                                                 owfc
                                                                                    gt-ocper,?f
                                                                                              'k,
                                                                                                t         -




                   l                        -                         o'
                                                                       cmc

                         8)             $
                                        'tr
                                          o'cm-o('                   f
                                                                     j--Z
                                                                        -,
                                                                         - -',,
                                                                              ?q.' h
                                                                                   --
                                                             l7a?3 t'2J
                                                                      7.sn,q

                     i
                     loïfr.
                         .
                          z1 -
                             .scc-
                                 qom /)-,
                                    '
                                        k treuh
                                              tok.
                                                 q
                                                 kl vff?(-c' g:57s       .claf
                                           l-
                                            l,e ït
                                                 ke8lj,-
                                                       ...
                                                         -
                                                         (
                                                         -
                                                          ?
                                                          -e-
                                                            (
                                                            yl-.
                                                              .c-
                                                                2-.Vç
                                                                    'lf
                                                                      laalsefk
                                                                             ,
                                                                             j
                                                             a       s ( g)oou
                     'l'kv t
                     o     zekcuvtôv'olcxlexz                    cg
                                                                  tjzckùtkd-.xzv--ltp-exuxlo,bxeal'hqrs
                                                                          -
                                                                                          '


                         2)-
                           (l.
                             ,
                             nk
                              ?4.
                                (v-uhacsoc(
                                          -orcepondeoc-
                                                      ex t
                                                         lak
                                                           txœi 'oecoK?c-ncA.c.
                                                                              e

                                                                                                                         j jsy
                                                                                                                         .
               Case 7:19-cv-00643-NKM-JCH Document 11 Filed 02/03/20 Page 7 of 8 Pageid#: 56



                         '


-                   Lîc(fm J
                     a
                         .                             c(
                                                        ',t.
                                                           L-
                                                           - k 0l  no:qtt f-
                                                                tl4i       f
                                                                           'l
                                                                           -y--v.-!al-
                                                                   - - .- ..- ...    l
                                                                                     s--l'
                                                                                         -t:l
                                                                                            -   -




           .
                                                                            t/t.! îôî,q
                                                                                      a.1r?-tzt-
                                                                                        .
                                                                                               19w'
                                                                                                  )                                      '




                                               3)- -u.
                                                     kol-
                                                        ai
                                                         --
                                                          ,o-e-
                                                              f-$ke
                                                                  .-e'hccxo-
                                                                           Ea2mtztj--
----               -                                           Cvs-t-coleLcnc-qtlœstttxl-ptscizEkœ-ln-
                                                                                                     v

                                                 0-f
                                                   -
                                                   s
                                                   lf
                                                    c,
                                                     o--            '
       '                               t
                                                  .
                                                               -                    s sv u-svuv rrœ-tf-coxttczoo l.o inm-ca
                                                                                                                          -ka        a       .


                                                                                    o i14 okzl lfae g
                                                                                                    -qtgq.
                                                                                                        -
                                                                                                         t-ajzs-cx-
                                                                                                                  tt
                                                                                                                   -
                                                                                                                   l-s..A
-

                                                                                    t.
                                                                                     tcb-
                                                                                        l-
                                                                                         tccabtm l
                                                                                                 -cvktskq
                                                                                                        'g-fs k
                                                                                                              qe-
                                                                                                                ytïg
                                                                                                                   -ecl
                                                                                                                      .
                                                                                    fh
                                                                                     fûûs
                                                                                        t-kun    A* Ff
                                                                                            - 1a I   .
                                                                                                     fsdllx-e
                                                                                                            s-t
                                                                                                            . à-
                                                                                                               a-f
                                                                                                                 nfn/
                                                                                                                    .:î
                                                                                    bsalk-bl5.. -


                                                       -
                                                           O# oc hen
                    I                                                       - - -   -

                                                                                    .
                                                                                        t&-
                                                                                          l- Taf
                                                                                               lun-3èh2Ot2
                                               :) vj-
                                                    o-
                                                     lc4t
                                                        m
                                                        . 2 88
                                                             .
                                                             w4.-2
                                                                 -!
                                                                  jzgx-f
                                                                       .
                                                                       -eyjzxzc
                                                                       ?      ut-yactl
                                                                                     u ul
                                                                                        .
                                                                                            wç-r
                                                                                               lac.
                                                                                                  eut,
                                                                                                     zs/t-.
                                                                                                          ucak-
                                                                                                              '
                                                                                                              a,zss, -                           -
                                   Vcl
                                     ito-ykq.-sàm4.
                                                  -
                                                  es-.
                                                     '- To-xcste-fq.
                                                                   v&t
                                                                     st
                                                                      xl-toay
                                                                            .jm-
                                                                               cz#Ft
                                                                                   ruc
                                                                                            tval-/
                                                                                                 lczoz
                                                                                                     al
                                                                                                      iq-F
                                                                                                         'cocess
                                                                                        V c-tioo
                                                                                               z 8-l
                                                                                                   J
                                   '
               .
                             b
.




                    l s) ma,'c-,laz,4 -lj.-j-socvïç-,v.g.: -t.
                                           -          --
                                                             d--L
                                                                .,pf/w szoa-ozpo --
                                                                   - - .-




                                                     1.k&(f.4-tW-?-u(btîi-t-l
                                                                      -     'c
                                                                             .-(nq
                                                                                 ..=+e ooc-erkflk      -ccxiçcn
                                                     'A ok-qo--.tx-azo.    t-,C-mT oc-gî-      qjalo-kz
                                                                                                      .,q                                    --
                                                      ceC-CXJqCzel tj--li-  -e csrewzataxo.     c!lpk eg
                                                                                                - - -
                                                                                                                         .




                                                      t)fr.
                                                          l. z
                                                             nj.a.                                                                               -
                             '
                   ll        .   i
                                 's% be f= rxl
                                             z-q--p-kxf-km-   ekctkstq'o:u
                                                                         r-m Jt     ':'<k-j4.2ùj f  v.,'  c1
                                                                                                          . me/+-  - -



                             o   îtcrreet
                                        qecs Fctr
                                                Jj
                                                 ,m,
                                                   &2-.
                                                      k pte cpexu 'ksyks
                                                                       wï
                                                                        -
                                                                        q-.-seê-f
                                                                     - ..
                                                                                zf,cfdf
                                                                                      'j
                                                                                                                             J:h:!) èI.% q
                                                                                                                             ----- - -
                         %p-5Document
Case 7:19-cv-00643-NKM-JCH   -7r
                               cr2,,.)4.11 Filed 02/03/20 Page 8 of 8 Pageid#: 57
                                                 O
                                                 ol& X
                                                 OTg .z
                                                   k-L @
                                                       e F-


                                                          A                  o
                                                                             V
                                                                             r
                                                                         C= D
                                                                          W'
                                                                             %
                                                                             *
         %
po
% zx
                M Dc
                '
                     o   -     .

D               .   to '
                       Ak-
çzs C;C
t-à :D
p
f:        DL'
                (
                qJw
                  k/-
w         r     o @
    N   * '$-
    F>x p
        -4 &
                .            (./5
    93 :xo (D r
    Qc>7a -$
    ..
           y' y .
    = kqù.,
           D' ''fO
               -3
         (>                  V
                             Q'

                             Y-
                                                        O
                                                        F1
                                        N.           c <
                                             b       to rrl
                                                     >r
                                    (D                .
                                    Q
                                    Q
                                    to                    V* '       '   *
                                    %            '
                                                 .          V;
                                    o                          j '
                                                              fe
                                                              .
                                    =
                                    o            1               .
                                    1            .



                                                               ?
